Appeal from a decision and award of the Workmen’s Compensation Board. Claimant was a physician employed by the Workmen’s Compensation Board and fell and was injured in the course of his employment. The board found accidental injury but the claimant was *887paid his full wages following the injury until his retirement on Janury 1, 1958. Following retirement claimant entered into a restricted medical practice. Some physical disability continued and the board has allowed the claimant an award for partial disability at the maximum rate of $36 per week from January 1, 1958. Claimant testified that he earned in medical fees an average of $600 a year and that this was due in part to his restricted physical activity as a result of his injury. There is no proof in the record as to what the claimant’s earning as a physician should be were it not for the injury, and although the rate of $36 a week, as fixed, may upon a full record be found to be warranted, there is not a sufficient basis in this record adequately to determine the rate. Award reversed, with costs to appellant State Insurance Fund, and the claim remitted to the board for further consideration. Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ., concur.